— In an action to recover damages for false imprisonment, the plaintiff appeals from a judgment of the Supreme Court, Westchester County (Donovan, J.), dated June 21, 1988, which, upon an agreed statement of facts, is in favor of the defendant Town of Green-burgh and against her.
Ordered that the judgment is affirmed, with costs.
Following the plaintiff’s arrest, which was predicated upon probable cause, the town police promptly discharged their preliminary duties and then notified the presiding Town Justice of her arrest for the purpose of having her brought before the court for arraignment (see, CPL 140.20). In response to this notice, the Town Justice signed a securing order, directing the plaintiff to be detained, without bail, at the Westchester County Jail until the court reconvened four days later. The Town Justice never ordered the plaintiff to be arraigned before himself or any other appropriate local criminal court in the interim.
Any unnecessary delay in arraigning the plaintiff was attributable to the facially valid securing order issued by a court with appropriate authority and jurisdiction. It was stipulated that the police did not employ improper means in obtaining the securing order (cf., Ross v Village of Wappingers Falls, 62 AD2d 892), and that there was no undue delay between the time of the plaintiff’s arrest and the time the court issued the securing order. Neither a police officer nor his employer may be held liable in an action to recover damages for false *437imprisonment for carrying out a facially valid judicial mandate, even though erroneously or improvidently issued, where the court, as here, had jurisdiction over the person and the crimes charged (see, Szerlip v Finnegan, 56 AD2d 626; Ford v State of New York, 21 AD2d 437; Mudge v State of New York, 271 App Div 1039; see also, Douglas v State of New York, 296 NY 530; Stalteri v County of Monroe, 107 AD2d 1071; Saunsen v State of New York, 81 AD2d 252). Lawrence, J. P., Rubin, Balletta and Rosenblatt, JJ., concur.